UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-2040


CHRISTOPHER T. MANGUM, individually and d/b/a Wrightsville Beach Jet Ski
Rentals,

                     Plaintiff - Appellant,

              and

WRIGHTSVILLE BEACH JET SKI RENTALS, INC.; MITCHELL CARSON
SEITTER, individually and d/b/a Carolina Coast Watersports, LLC; CAROLINA
COAST WATERSPORTS, LLC,

                     Plaintiffs,

              v.

TOWN OF WRIGHTSVILLE BEACH, a North Carolina Corporation and Body
Politic; TIMOTHY OWENS, individually & in his official capacity as Town
Manager; JOHN WESSELL, individually & in his official capacity as Town
Attorney,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Louise W. Flanagan, District Judge. (7:19-cv-00029-FL)


Submitted: February 18, 2021                                  Decided: February 22, 2021


Before NIEMEYER, KING, and FLOYD, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Christopher T. Mangum, Appellant Pro Se. Brian Edes, CROSSLEY MCINTOSH
COLLIER HANLEY & EDES PLLC, Wilmington, North Carolina; Melody Jewell Jolly,
Elizabeth C. King, CRANFILL, SUMNER & HARTZOG, LLP, Wilmington, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Christopher T. Magnum, who proceeds in this court pro se, seeks to appeal the

district court’s order denying the various postjudgment motions filed by Magnum’s former

counsel in his 42 U.S.C. § 1983 civil rights action. We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its final order on August 24, 2020. The district court did

not receive Magnum’s notice of appeal until Thursday, September 24, 2020. * Because

Magnum failed to file a timely notice of appeal or to obtain an extension or reopening of

the appeal period, we grant Defendants’ motion to dismiss this appeal. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




       *
        Given that Magnum was not incarcerated when he filed the notice of appeal, Fed.
R. App. P. 4(c), the so-called “prison mailbox rule,” is not applicable in this case.

                                             3